RADER, Circuit Judge.

ORDER

The United States Court of Appeals for Veterans Claims (Veterans Court) affirmed the decision of the Board of Veterans’ Appeals that Mr. Elias Valdez, Jr. had not filed a timely appeal for service connection for pancreatitis and cervical spine disability. This court dismisses for lack of jurisdiction.
The Department of Veterans Affairs Regional Office (RO) denied Mr. Valdez’s claims in December 1997. On December 15, 2004, the Board issued a decision dismissing Mr. Valdez’s motion to reopen his claim for service connection for lack of a timely filed appeal as required by 38 C.F.R. § 20.202. The Board rejected Mr. Valdez’s argument that two letters he filed with the Department of Veterans Affairs in April and October of 1998 constituted a timely appeal. On February 28, 2007, the Veterans Court affirmed the Board’s decision, holding that because neither letter raised specific arguments as to errors of law or fact made by the RO in reaching its determination, they do not constitute a substantive appeal. Valdez v. Nicholson, No. 05-681, 2007 WL 715763, 2007 U.SApp. Vet. Claims LEXIS 454 (Vet. App. Feb. 28, 2007).
This court does not review factual determinations by the Veterans Court or that court’s application of law to factual situations unless a constitutional issue is presented. 38 U.S.C. § 7292(d)(2). Mr. Valdez’s constitutional due process argument is without merit. Simply labeling a claim as constitutional in nature does not give this court jurisdiction that it would otherwise lack. Mr. Valdez challenges only factual determinations or applications of law to fact made by the Veterans Court. Accordingly, this court dismisses.